Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------

Exhibit 10.7

MORTGAGE

RECORDATION REQUESTED BY:
          National City Bank
          Corporate Banking LOC 01-8485
          1900 East Ninth Street
          Cleveland, OH  44114

WHEN RECORDED MAIL TO:
          National City Bank of Pennsylvania
          P.O. Box 2977
          Pittsburgh, PA  15230

SEND TAX NOTICES TO:
          Northern Technologies Holding Company, LLC
          6680 North Highway 49
          Lino Lakes, MN  55014

--------------------------------------------------------------------------------

National City®

MAXIMUM LIEN.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE MAXIMUM
INDEBTEDNESS SECURED BY THIS MORTGAGE IS $1,275,000.00.

THIS MORTGAGE dated May 3, 2006, is made and executed between Northern
Technologies Holding Company, LLC, whose address is 6680 North Highway 49 Lino
Lakes, MN 55014 (referred to below as “Grantor”) and National City Bank, whose
address is 1900 East Ninth Street, Cleveland, OH 44114 (referred to below as
“Lender”).

GRANT OF MORTGAGE.  For valuable consideration, Grantor mortgages and conveys to
Lender all of Grantor’s right, title, and interest in and to the following
described real property, together with all existing or subsequently erected or
affixed buildings, improvements and fixtures; all easements, rights of way, and
appurtenances; all water, water rights, watercourses and ditch rights (including
stock in utilities with ditch or irrigation rights); and all other rights,
royalties, and profits relating to the real property, including without
limitation all minerals, oil, gas, geothermal and similar matters, (the “Real
Property”) located in Anoka County, State of Minnesota:

 

See Exhibit “A”, which is attached to this Mortgage and made a part of this
Mortgage as if fully set forth herein.

The Real Property or its address is commonly known as 22 Village Parkway, Circle
Pines, MN 55014.  The Real Property tax identification number is see attached
Exhibit “A”.

CROSS-COLLATERALIZATION.  In addition to the Note, this Mortgage secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------

not due, direct or indirect, determined or undetermined, absolute or contingent,
liquidated or unliquidated, whether Grantor may be liable individually or
jointly with others, whether obligated as guarantor, surety, accommodation party
or otherwise, and whether recovery upon such amounts may be or hereafter may
become barred by any statute of limitations, and whether the obligation to repay
such amounts may be or hereafter may become otherwise unenforceable.

Grantor presently assigns to Lender all of Grantor’s right, title, and interest
in and to all present and future leases of the Property and all Rents from the
Property.  In addition, Grantor grants to Lender a Uniform Commercial Code
security interest in the Personal Property and Rents.

FUTURE ADVANCES.  In addition to the Note, this Mortgage secures all future
advances made by Lender to Grantor whether or not the advances are made pursuant
to a commitment. Specifically, without limitation, this Mortgage secures, In
addition to the amounts specified in the Note, all future amounts Lender in its
discretion may loan to Grantor, together with all interest thereon.

THIS MORTGAGE, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST IN
THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE
INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE AND
THIS MORTGAGE. THIS MORTGAGE IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

PAYMENT AND PERFORMANCE.  Except as otherwise provided in this Mortgage, Grantor
shall pay to Lender all amounts secured by this Mortgage as they become due and
shall strictly perform all of Grantor’s obligations under this Mortgage.

POSSESSION AND MAINTENANCE OF THE PROPERTY. Grantor agrees that Grantor’s
possession and use of the Property shall be governed by the following
provisions:

 

Possession and Use.  Until the occurrence of an Event of Default, Grantor may
(1) remain in possession and control of the Property; (2) use, operate or manage
the Property; and (3) collect the Rents from the Property.

 

 

 

Duty to Maintain.  Grantor shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.

 

 

 

Compliance With Environmental Laws.  Grantor represents and warrants to Lender
that: (1) During the period of Grantor’s ownership of the Property, there has
been no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from the Property; (2) Grantor has no knowledge of, or reason to believe that
there has been, except as previously disclosed to and acknowledged by Lender in
writing, (a) any breach or violation of any Environmental Laws, (b) any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Property by any
prior owners or occupants of the Property, or (c) any actual or threatened
litigation or claims of any kind by any person relating to such matters; and (3)
Except as previously disclosed to and acknowledged by Lender in writing, (a)
neither Grantor nor any tenant, contractor, agent or other authorized user of
the Property shall use, generate, manufacture, store, treat, dispose of or
release any Hazardous Substance on, under, about or from the Property; and (b)
any such activity shall be conducted in compliance with all applicable federal,
state, and local laws, regulations and ordinances, including without limitation
all Environmental Laws. Grantor authorizes Lender and its agents to enter upon
the Property to make such inspections

2




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

and tests, at Grantor’s expense, as Lender may deem appropriate to determine
compliance of the Property with this section of the Mortgage. Any inspections or
tests made by Lender shall be for Lender’s purposes only and shall not be
construed to create any responsibility or liability on the part of Lender to
Grantor or to any other person. The representations and warranties contained
herein are based on Grantor’s due diligence in investigating the Property for
Hazardous Substances. Grantor hereby (1) releases and waives any future claims
against Lender for indemnity or contribution in the event Grantor becomes liable
for cleanup or other costs under any such laws; and (2) agrees to indemnify and
hold harmless Lender against any and all claims, losses, liabilities, damages,
penalties, and expenses, including attorneys’ fees, consultants’ fees, and costs
which Lender may directly or indirectly sustain or suffer resulting from a
breach of this section of the Mortgage or as a consequence of any use,
generation, manufacture, storage, disposal, release or threatened release
occurring prior to Grantor’s ownership or interest in the Property, whether or
not the same was or should have been known to Grantor. The provisions of this
section of the Mortgage, including the obligation to indemnify, shall survive
the payment of the Indebtedness and the satisfaction and reconveyance of the
lien of this Mortgage and shall not be affected by Lender’s acquisition of any
interest in the Property, whether by foreclosure or otherwise.

 

 

 

Nuisance, Waste.  Grantor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property.  Without limiting the generality of the foregoing,
Grantor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender’s prior written consent.

 

 

 

Removal of Improvements.  Grantor shall not demolish or remove any Improvements
from the Real Property without Lender’s prior written consent.  As a condition
to the removal of any Improvements, Lender may require Grantor to make
arrangements satisfactory to Lender to replace such Improvements with
Improvements of at least equal value.

 

 

 

Lender’s Right to Enter.  Lender and Lender’s agents and representatives may
enter upon the Real Property at all reasonable times to attend to Lender’s
interests and to inspect the Real Property for purposes of Grantor’s compliance
with the terms and conditions of this Mortgage.

 

 

 

Compliance with Governmental Requirements.  Grantor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act.  Grantor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Grantor has notified Lender in writing prior to doing so and so long as, in
Lender’s sole opinion, Lender’s interests in the Property are not jeopardized.
Lender may require Grantor to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender’s interest.

 

 

 

Duty to Protect.  Grantor agrees neither to abandon or leave unattended the
Property. Grantor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

DUE ON SALE - CONSENT BY LENDER.  Lender may, at Lender’s option, declare
immediately due and payable all sums secured by this Mortgage upon the sale or
transfer, without Lender’s prior written consent, of all or any part of the Real
Property, or any interest in the Real Property.  A “sale or transfer” means the
conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale

3




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------

contract, land contract, contract for deed, leasehold interest with a term
greater than three (3) years, lease-option contract, or by sale, assignment, or
transfer of any beneficial interest in or to any land trust holding title to the
Real Property, or by any other method of conveyance of an interest in the Real
Property.  If any Grantor is a corporation, partnership or limited liability
company, transfer also includes any change in ownership of more than fifty
percent (50%) of the voting stock, partnership interests or limited liability
company interests, as the case may be, of such Grantor.  However, this option
shall not be exercised by Lender if such exercise is prohibited by federal law
or by Minnesota law.

TAXES AND LIENS.  The following provisions relating to the taxes and liens on
the Property are part of this Mortgage:

 

Payment.  Grantor shall pay when due (and in all events prior to delinquency)
all taxes, payroll taxes, special taxes, assessments, water charges and sewer
service charges levied against or on account of the Property, and shall pay when
due all claims for work done on or for services rendered or material furnished
to the Property.  Grantor shall maintain the Property free of any liens having
priority over or equal to the Interest of Lender under this Mortgage, except for
those liens specifically agreed to in writing by Lender, and except for the lien
of taxes and assessments not due as further specified in the Right to Contest
paragraph.

 

 

 

Right to Contest.  Grantor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender’s interest in the Property is not jeopardized. If a lien arises or is
filed as a result of nonpayment, Grantor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Grantor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and reasonable attorneys’ fees, or other charges that could
accrue as a result of a foreclosure or sale under the lien.  In any contest,
Grantor shall defend itself and Lender and shall satisfy any adverse judgment
before enforcement against the Property.  Grantor shall name Lender as an
additional obligee under any surety bond furnished in the contest proceedings.

 

 

 

Evidence of Payment.  Grantor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

 

 

 

Notice of Construction.  Grantor shall notify Lender at least fifteen (15) days
before any work is commenced, any services are furnished, or any materials are
supplied to the Property, if any mechanic’s lien, materialmen’s lien, or other
lien could be asserted on account of the work, services, or materials.  Grantor
will upon request of Lender furnish to Lender advance assurances satisfactory to
Lender that Grantor can and will pay the cost of such improvements.

PROPERTY DAMAGE INSURANCE.  The following provisions relating to insuring the
Property are a part of this Mortgage:

 

Maintenance of Insurance.  Grantor shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender.  Grantor shall also procure and
maintain comprehensive general liability insurance in such coverage amounts as
Lender may request with Lender being named as additional insureds in such
liability insurance policies.  Additionally, Grantor shall maintain such other
insurance, including but not limited to hazard,

4




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

business interruption and boiler insurance as Lender may require. Policies shall
be written by such insurance companies and in such form as may be reasonably
acceptable to Lender.  Grantor shall deliver to Lender certificates of coverage
from each insurer containing a stipulation that coverage will not be cancelled
or diminished without a minimum of thirty (30) days’ prior written notice to
Lender and not containing any disclaimer of the insurer’s liability for failure
to give such notice. Each insurance policy also shall include an endorsement
providing that coverage in favor of Lender will not be impaired in any way by
any act, omission or default of Grantor or any other person.  Should the Real
Property be located in an area designated by the Director of the Federal
Emergency Management Agency as a special flood hazard area, Grantor agrees to
obtain and maintain Federal Flood Insurance, if available, within 45 days after
notice is given by Lender that the Property is located in a special flood hazard
area, for the full unpaid principal balance of the loan and any prior liens on
the property securing the loan, up to the maximum policy limits set under the
National Flood Insurance Program, or as otherwise required by Lender, and to
maintain such insurance for the term of the loan.

 

 

 

Application of Proceeds.  Grantor shall promptly notify Lender of any loss or
damage to the Property.  Lender may make proof of loss if Grantor fails to do so
within fifteen (15) days of the casualty.  Whether or not Lender’s security is
impaired, Lender may, at Lender’s election, receive and retain the proceeds of
any insurance and apply the proceeds to the reduction of the Indebtedness,
payment of any lien affecting the Property, or the restoration and repair of the
Property.  If Lender elects to apply the proceeds to restoration and repair,
Grantor shall repair or replace the damaged or destroyed Improvements in a
manner satisfactory to Lender.  Lender shall, upon satisfactory proof of such
expenditure, pay or reimburse Grantor from the proceeds for the reasonable cost
of repair or restoration if Grantor is not in default under this Mortgage. Any
proceeds which have not been disbursed within 180 days after their receipt and
which Lender has not committed to the repair or restoration of the Property
shall be used first to pay any amount owing to Lender under this Mortgage, then
to pay accrued interest, and the remainder, if any, shall be applied to the
principal balance of the Indebtedness.  If Lender holds any proceeds after
payment in full of the Indebtedness, such proceeds shall be paid to Grantor as
Grantor’s interests may appear.

 

 

 

Grantor’s Report on Insurance.  Upon request of Lender, however not more than
once a year, Grantor shall furnish to Lender a report on each existing policy of
insurance showing: (1) the name of the insurer; (2) the risks insured; (3) the
amount of the policy; (4) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (5) the
expiration date of the policy. Grantor shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Property.

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Property or if Grantor fails to
comply with any provision of this Mortgage or any Related Documents, including
but not limited to Grantor’s failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Mortgage or any Related
Documents, Lender on Grantor’s behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Property and paying all costs
for insuring, maintaining and preserving the Property.  All such expenditures
incurred or paid by Lender for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Lender to the date of
repayment by Grantor.  All such expenses will become a part of the Indebtedness
and, at Lender’s option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity.  The Mortgage also
will secure payment of these amounts.  Such right shall be in addition to all
other rights and remedies to which Lender may be entitled upon Default.

5




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------

WARRANTY; DEFENSE OF TITLE.  The following provisions relating to ownership of
the Property are a part of this Mortgage:

 

Title.  Grantor warrants that: (a) Grantor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Mortgage, and (b) Grantor
has the full right, power, and authority to execute and deliver this Mortgage to
Lender.

 

 

 

Defense of Title.  Subject to the exception in the paragraph above, Grantor
warrants and will forever defend the title to the Property against the lawful
claims of all persons.  In the event any action or proceeding is commenced that
questions Grantor’s title or the interest of Lender under this Mortgage, Grantor
shall defend the action at Grantor’s expense. Grantor may be the nominal party
in such proceeding, but Lender shall be entitled to participate in the
proceeding and to be represented in the proceeding by counsel of Lender’s own
choice, and Grantor will deliver, or cause to be delivered, to Lender such
instruments as Lender may request from time to time to permit such
participation.

 

 

 

Compliance With Laws.  Grantor warrants that the Property and Grantor’s use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

 

 

 

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Grantor in this Mortgage shall survive the execution and
delivery of this Mortgage, shall be continuing in nature, and shall remain in
full force and effect until such time as Grantor’s Indebtedness shall be paid in
full.

CONDEMNATION.  The following provisions relating to condemnation proceedings are
a part of this Mortgage:

 

Proceedings.  If any proceeding in condemnation is filed, Grantor shall promptly
notify Lender in writing, and Grantor shall promptly take such steps as may be
necessary to defend the action and obtain the award. Grantor may be the nominal
party in such proceeding, but Lender shall be entitled to participate in the
proceeding and to be represented in the proceeding by counsel of its own choice,
and Grantor will deliver or cause to be delivered to Lender such instruments and
documentation as may be requested by Lender from time to time to permit such
participation.

 

 

 

Application of Net Proceeds.  If all or any part of the Property is condemned by
eminent domain proceedings or by any proceeding or purchase in lieu of
condemnation, Lender may at its election require that all or any portion of the
net proceeds of the award be applied to the Indebtedness or the repair or
restoration of the Property.  The net proceeds of the award shall mean the award
after payment of all reasonable costs, expenses, and attorneys’ fees incurred by
Lender in connection with the condemnation.

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES.  The
following provisions relating to governmental taxes, fees and charges are a part
of this Mortgage:

6




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

Current Taxes, Fees and Charges.  Upon request by Lender, Grantor shall execute
such documents in addition to this Mortgage and take whatever other action is
requested by Lender to perfect and continue Lender’s lien on the Real Property. 
Grantor shall reimburse Lender for all taxes, as described below, together with
all expenses incurred in recording, perfecting or continuing this Mortgage,
including without limitation all taxes, fees, documentary stamps, and other
charges for recording or registering this Mortgage.

 

 

 

Taxes.  The following shall constitute taxes to which this section applies: (1)
a specific tax upon this type of Mortgage or upon all or any part of the
Indebtedness secured by this Mortgage; (2) a specific tax on Grantor which
Grantor is authorized or required to deduct from payments on the Indebtedness
secured by this type of Mortgage: (3) a tax on this type of Mortgage chargeable
against the Lender or the holder of the Note: and (4) a specific tax on all or
any portion of the Indebtedness or on payments of principal and interest made by
Grantor.

 

 

 

Subsequent Taxes.  If any tax to which this section applies is enacted
subsequent to the date of this Mortgage, this event shall have the same effect
as an Event of Default, and Lender may exercise any or all of its available
remedies for an Event of Default as provided below unless Grantor either (1)
pays the tax before it becomes delinquent, or (2) contests the tax as provided
above in the Taxes and Liens section and deposits with Lender cash or a
sufficient corporate surety bond or other security satisfactory to Lender.

SECURITY AGREEMENT; FINANCING STATEMENTS.  The following provisions relating to
this Mortgage as a security agreement are a part of this Mortgage:

 

Security Agreement.  This instrument shall constitute a Security Agreement to
the extent any of the Property constitutes fixtures, and Lender shall have all
of the rights of a secured party under the Uniform Commercial Code as amended
from time to time.

 

 

 

Security Interest.  Upon request by Lender, Grantor shall take whatever action
is requested by Lender to perfect and continue Lender’s security interest in the
Rents and Personal Property.  In addition to recording this Mortgage in the real
property records, Lender may, at any time and without further authorization from
Grantor, file executed counterparts, copies or reproductions of this Mortgage as
a financing statement. Grantor shall reimburse Lender for all expenses incurred
in perfecting or continuing this security Interest.  Upon default, Grantor shall
not remove, sever or detach the Personal Property from the Property.  Upon
default, Grantor shall assemble any Personal Property not affixed to the
Property in a manner and at a place reasonably convenient to Grantor and Lender
and make it available to Lender within three (3) days after receipt of written
demand from Lender to the extent permitted by applicable law.

 

 

 

Addresses.  The mailing addresses of Grantor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Mortgage
may be obtained (each as required by the Uniform Commercial Code) are as stated
on the first page of this Mortgage.

FURTHER ASSURANCES; ATTORNEY-IN-FACT.  The following provisions relating to
further assurances and attorney-in-fact are a part of this Mortgage:

 

Further Assurances.  At any time, and from time to time, upon request of Lender,
Grantor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender’s designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and

7




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

all such mortgages, deeds of trust, security deeds, security agreements,
financing statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve (1) Grantor’s obligations under the Note, this Mortgage, and the
Related Documents, and (2) the liens and security interests created by this
Mortgage as first and prior liens on the Property, whether now owned or
hereafter acquired by Grantor.  Unless prohibited by law or Lender agrees to the
contrary in writing, Grantor shall reimburse Lender for all costs and expenses
incurred in connection with the matters referred to in this paragraph.

 

 

 

Attorney-In-Fact.  If Grantor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Grantor and at
Grantor’s expense.  For such purposes, Grantor hereby irrevocably appoints
Lender as Grantor’s attorney-in-fact for the purpose of making, executing,
delivering, filing, recording, and doing all other things as may be necessary or
desirable, in Lender’s sole opinion, to accomplish the matters referred to in
the preceding paragraph.

FULL PERFORMANCE.  If Grantor pays all the Indebtedness, including without
limitation all future advances, when due, and otherwise performs all the
obligations imposed upon Grantor under this Mortgage, Lender shall execute and
deliver to Grantor a suitable satisfaction of this Mortgage and suitable
statements of termination of any financing statement on file evidencing Lender’s
security interest in the Rents and the Personal Property.  Grantor will pay, if
permitted by applicable law, any reasonable termination fee as determined by
Lender from time to time.

EVENTS OF DEFAULT.  Each of the following, at Lender’s option, shall constitute
an Event of Default under this Mortgage:

 

Payment Default.  Grantor fails to make any payment when due under the
Indebtedness.

 

 

 

Default on Other Payments.  Failure of Grantor within the time required by this
Mortgage to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 

 

 

Other Defaults.  Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Mortgage or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.

 

 

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Grantor or on Grantor’s behalf under this Mortgage or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

 

 

Defective Collateralization.  This Mortgage or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

 

 

Death or Insolvency.  The dissolution of Grantor’s (regardless of whether
election to continue is made), any member withdraws from the limited liability
company, or any other termination of Grantor’s existence as a going business or
the death of any member, the insolvency of Grantor, the appointment of a
receiver for any part of Grantor’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Grantor.

8




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
any property securing the Indebtedness.  This includes a garnishment of any of
Grantor’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Grantor as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Grantor gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

 

 

Breach of Other Agreement.  Any breach by Grantor under the terms of any other
agreement between Grantor and Lender that is not remedied within any grace
period provided therein, including without limitation any agreement concerning
any indebtedness or other obligation of Grantor to Lender, whether existing now
or later.

 

 

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the Indebtedness.

 

 

 

Adverse Change.  A material adverse change occurs in Grantor’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

RIGHTS AND REMEDIES ON DEFAULT.  Upon the occurrence of an Event of Default and
at any time thereafter, Lender, at Lender’s option, may exercise any one or more
of the following rights and remedies, in addition to any other rights or
remedies provided by law:

 

Accelerate Indebtedness.  Lender shall have the right at its option without
notice to Grantor to declare the entire Indebtedness immediately due and
payable, including any prepayment penalty which Grantor would be required to
pay.

 

 

 

UCC Remedies.  With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code. If notice to Grantor of the intended disposition of the
Personal Property is required by law in a particular instance, such notice shall
be deemed commercially reasonable if given to Grantor at least ten (10) calendar
days prior to the date of intended disposition.  Grantor shall pay on demand all
costs and expenses, including but not limited to reasonable attorneys’ fees and
legal expenses, incurred by Lender in exercising these rights and remedies.

 

 

 

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender’s right to the appointment
of a receiver shall exist whether or not the apparent value of the Property
exceeds the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify a person from serving as a receiver.

9




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

Foreclosure and Sale.  Lender may, and is hereby authorized and empowered to,
foreclose this Mortgage by action or advertisement pursuant to the statutes of
the State of Minnesota providing for such foreclosure. Power is expressly
granted to Lender (1) to sell the Property at public auction and to convey the
Property, in fee simple, to the purchasers at such sale, and (2) to pay, out of
the proceeds of the sale, all of the Indebtedness secured by this Mortgage, with
interest, and all legal costs and charges of the foreclosure including the
maximum attorneys’ fees permitted by law and Grantor agrees to pay all such
costs, and charges and fees.

 

 

 

Other Remedies.  Lender shall have all other rights and remedies provided in
this Mortgage or the Note or available at law or in equity.

 

 

 

Sale of the Property.  To the extent permitted by applicable law, Grantor hereby
waives any and all right to have the Property marshalled.  In exercising its
rights and remedies, Lender shall be free to sell all or any part of the
Property together or separately, in one sale or by separate sales.  Lender shall
be entitled to bid at any public sale on all or any portion of the Property.

 

 

 

Notice of Sale.  Lender shall give Grantor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made.  Reasonable notice shall mean notice given at least ten (10) days before
the time of the sale or disposition. Any sale of the Personal Property may be
made in conjunction with any sale of the Real Property.

 

 

 

Election of Remedies.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Mortgage, after Grantor’s
failure to perform, shall not affect Lender’s right to declare a default and
exercise its remedies.  Nothing under this Mortgage or otherwise shall be
construed so as to limit or restrict the rights and remedies available to Lender
following an Event of Default, or in any way to limit or restrict the rights and
ability of Lender to proceed directly against Grantor and/or against any other
co-maker, guarantor, surety or endorser and/or to proceed against any other
collateral directly or indirectly securing the Indebtedness.

 

 

 

Attorneys’ Fees; Expenses.  If Lender institutes any suit or action to enforce
any of the terms of this Mortgage, Lender shall be entitled to recover such sum
as the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal.  Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender’s
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including reasonable attorneys’ fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services, the cost of
searching records, obtaining title reports (including foreclosure reports),
surveyors’ reports, and appraisal fees and title insurance, to the extent
permitted by applicable law. Grantor also will pay any court costs, in addition
to all other sums provided by law.

NOTICES.  Any notice required to be given under this Mortgage, including without
limitation any notice of default and any notice of sale shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first

10




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------

class, certified or registered mail postage prepaid, directed to the addresses
shown near the beginning of this Mortgage.  All copies of notices of foreclosure
from the holder of any lien which has priority over this Mortgage shall be sent
to Lender’s address, as shown near the beginning of this Mortgage.  Any party
may change its address for notices under this Mortgage by giving formal written
notice to the other parties, specifying that the purpose of the notice is to
change the party’s address.  For notice purposes, Grantor agrees to keep Lender
informed at all times of Grantor’s current address. Unless otherwise provided or
required by law, if there is more than one Grantor, any notice given by Lender
to any Grantor is deemed to be notice given to all Grantors.

ADDENDUM TO THE DEFINITION OF INDEBTEDNESS.  The word “Indebtedness” shall
include any and all obligations and liabilities of Borrower/Grantor to National
City Bank, an affiliate of Lender, whether absolute or contingent, whether now
existing or hereafter created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) under
any agreement, device or arrangement designed to protect Borrower/Grantor from
fluctuations of interest rates, exchange rates or forward rates, including, but
not limited to, dollar-denominated or cross-currency exchange agreements,
forward currency exchange agreements, interest rate caps, collars or floors,
forward rate currency or interest rate options, puts, warrants, swaps,
swaptions, U.S. Treasury locks and U.S. Treasury options, any other interest
rate hedging transactions, such as, but not limited to, managing the
Borrower’s/Grantor’s interest rate risk associated with any pending or potential
capital market transactions such as fixed rate bond issues and any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Mortgage:

 

Amendments.  This Mortgage, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Mortgage.  No alteration of or amendment to this Mortgage shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

 

 

Annual Reports.  If the Property is used for purposes other than Grantor’s
residence, Grantor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Grantor’s previous
fiscal year in such form and detail as Lender shall require.  “Net operating
income” shall mean all cash receipts from the Property less all cash
expenditures made in connection with the operation of the Property.

 

 

 

Caption Headings.  Caption headings in this Mortgage are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Mortgage.

 

 

 

Grantor’s Copy of Documents.  Lender agrees to provide Grantor with a conformed
copy of both the Note and this Mortgage at the time they are executed or within
a reasonable time after request.

 

 

 

Governing Law.  With respect to procedural matters related to the perfection and
enforcement of Lender’s rights against the Property, this Mortgage will be
governed by federal law applicable to Lender and to the extent not preempted by
federal law, the laws of the State of Minnesota.  In all other respects, this
Mortgage will be governed by federal law applicable to Lender and, to the extent
not preempted by federal law, the laws of the State of Ohio without regard to
its conflicts of law provisions. However, if there ever is a question about
whether any provision of this Mortgage is valid or enforceable, the provision
that is questioned will be governed by whichever state or federal law would find
the provision to be valid and enforceable.  The loan transaction that is
evidenced by the Note and this Mortgage has been applied for, considered,
approved and made, and all necessary loan documents have been accepted by Lender
in the State of Ohio.

11




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Mortgage unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Mortgage shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Mortgage.  No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lender’s rights or of
any of Grantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Mortgage, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

 

 

Severability.  If a court of competent jurisdiction finds any provision of this
Mortgage to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Mortgage.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Mortgage
shall not affect the legality, validity or enforceability of any other provision
of this Mortgage.

 

 

 

Merger.  There shall be no merger of the interest or estate created by this
Mortgage with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

 

 

Successors and Assigns.  Subject to any limitations stated in this Mortgage on
transfer of Grantor’s interest, this Mortgage shall be binding upon and inure to
the benefit of the parties, their successors and assigns.  If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor’s successors with reference to this Mortgage
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Mortgage or liability under the
Indebtedness.

 

 

 

Time is of the Essence.  Time is of the essence in the performance of this
Mortgage.

 

 

 

Waive Jury.  All parties to this Mortgage hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Mortgage. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America.  Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require.  Words and terms not otherwise defined in this Mortgage shall have the
meanings attributed to such terms in the Uniform Commercial Code:

 

Borrower.  The word “Borrower” means Northern Technologies Holding Company, LLC
and includes all co-signers and co-makers signing the Note and all their
successors and assigns.

12




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

Default.  The word “Default” means the Default set forth in this Mortgage in the
section titled “Default”.

 

 

 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant thereto
or common law, and shall also include pollutants, contaminants, polychlorinated
biphenyls, asbestos, urea formaldehyde, petroleum and petroleum products, and
agricultural chemicals.

 

 

 

Event of Default.  The words “Event of Default” mean any of the events of
default set forth in this Mortgage in the events of default section of this
Mortgage.

 

 

 

Grantor.  The word “Grantor” means Northern Technologies Holding Company, LLC.

 

 

 

Guaranty.  The word “Guaranty” means the guaranty from guarantor, endorser,
surety, or accommodation party to Lender, including without limitation a
guaranty of all or part of the Note.

 

 

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

 

 

Improvements.  The word “Improvements” means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.

 

 

 

Indebtedness.  The word “Indebtedness” means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantor’s obligations or expenses incurred by
Lender to enforce Grantor’s obligations under this Mortgage, together with
interest on such amounts as provided in this Mortgage. Specifically, without
limitation, Indebtedness includes the future advances set forth in the Future
Advances provision, together with all interest thereon and all amounts that may
be indirectly secured by the Cross-Collateralization provision of this Mortgage.

 

 

 

Lender.  The word “Lender” means National City Bank, its successors and assigns.

 

 

 

Mortgage.  The word “Mortgage” means this Mortgage between Grantor and Lender.

 

 

 

Note.  The word “Note” means the promissory note dated April 28, 2006, in the
original principal amount of $1,275,000.00 from Grantor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

13




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------


 

Personal Property. The words “Personal Property” mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Grantor, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property.

 

 

 

Property.  The word “Property” means collectively the Real Property and the
Personal Property.

 

 

 

Real Property.  The words “Real Property” mean the real property, interests and
rights, as further described in this Mortgage.

 

 

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

 

 

Rents.  The word “Rents” means all present and future rents, revenues, income,
issues, royalties, profits, and other benefits derived from the Property.

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MORTGAGE, AND
GRANTOR AGREES TO ITS TERMS.

See Addendum to Loan Documents attached hereto and made a part hereof for
additional provisions.

GRANTOR:

NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC

FIRST AMERICAN EXCHANGE COMPANY, LLC, Member of Northern
Technologies Holding Company, LLC

By:

/s/ Steven P. Katkov

 

 

--------------------------------------------------------------------------------

 

 

Steven P. Katkov, Vice President of First American

 

 

Exchange Company, LLC

 


This Mortgage was drafted by:

National City Bank

 

1900 East Ninth Street

 

Cleveland, OH  44114

14




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY ACKNOWLEDGEMENT

STATE OF MINNESOTA

)

 

)ss.

COUNTY OF RAMSEY

)

On this 3rd day of May, 2006, before me, the undersigned Notary Public,
personally appeared Steven P. Katkov, Vice President of First American Exchange
Company, LLC, and known to me to be a member or designated agent of the limited
liability company that executed the Mortgage and acknowledged the Mortgage to be
the free and voluntary act and deed of the limited liability company, by
authority of statute, its articles of organization or its operating agreement,
for the uses and purposes therein mentioned, and on oath stated that he or she
is authorized to execute this Mortgage and in fact executed the Mortgage on
behalf of the limited liability company.

By

/s/ Jodean Ives Fritz

 

 

 

--------------------------------------------------------------------------------

 

Residing at Ramsey County, Minnesota

Notary Public in and for the State of Minnesota

 

My commission expires 01-31-09

15




ADDENDUM TO LOAN DOCUMENTS

          This Addendum is made and entered into by Northern Technologies
Holding Company, LLC (“Borrower”) in favor of National City Bank (“Bank”).  The
following provisions are incorporated into and made a part of the attached loan
document:

1. CONFLICT.  Notwithstanding anything to the contrary set forth in the attached
document or in any of the other documents (“Loan Documents”) related to the
$$1,275,000 loan (“Loan”) from Bank to Borrower, in the event of a conflict
between the terms of the Loan Documents and the terms of this Addendum, the
terms of this Addendum shall govern.

2. NO RECOURSE.  Notwithstanding anything to the contrary herein, the Bank
hereby waives any right to obtain a money judgment against the Borrower and any
and all members, managers, shareholders, partners and employees of the Borrower,
whether by an action brought upon the Mortgage given by Borrower to Bank dated
of even date herewith (“Mortgage”) or an action brought for a deficiency
judgment against the Borrower and/or the members, managers, shareholders,
partners and employees of the Borrower, and agrees that the extent of liability
on the part of such parties with respect to the Commercial Note given by
Borrower in favor of Bank dated of even date herewith, the Mortgage, and any
other related loan document is and shall for all purposes be limited to the
interest of the Borrower in the Mortgaged Property, including policies of hazard
insurance on the Mortgaged Property and any proceeds thereof and any award of
damages on account of condemnation for public use of the Mortgaged Property, the
Bank agreeing to look solely to the Borrower’s interest in the Mortgaged
Property and such insurance policies and condemnation awards in satisfaction of
all obligations, provided, that nothing in this provision shall be deemed to
waive any recourse or rights of the Bank under any guaranty of the obligations
of the Borrower under this Mortgage.

3. PERMITTED TRANSFERS.  Notwithstanding anything to the contrary set forth in
the Mortgage or any other related loan document, the Bank has agreed that (A)
the Borrower may deed, transfer and assign the Mortgaged Property to
(i) Northern Technologies International Corporation, a Delaware corporation
(‘‘NTIC’’) or any entity controlled by, under common with, or controlling NTIC,
provided, that (a) no default shall have occurred under the Note or any other
loan document related thereto and (b) the relevant Transferee shall have entered
into documents reasonably required by the Bank to assume all obligations of the
Borrower hereunder, under the Note and the other loan documents related thereto
and/or (B) any ownership interests in Borrower may be transferred by and among
First American Exchange Company, LLC and/or NTIC and/or any entity controlled
by, under common with, or controlling NTIC. Notwithstanding anything to the
contrary set forth in the Mortgage or any other related loan document, the
foregoing permitted transfers shall not constitute a default under any such
documents.

4. EXCHANGE LOAN.  Notwithstanding anything to the contrary set forth in the
Mortgage or any other related loan document, the Bank has consented to that
certain subordinated loan given by NTIC to Borrower as evidenced by that certain
Promissory Note (“Subordinated Note”) given by Borrower in favor of NTIC, which
is secured by that certain Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Financing Statement (“Subordinated Mortgage”) given by
Borrower in favor of NTIC.  Notwithstanding anything to the contrary set forth
in the Mortgage or any other related loan document, the foregoing permitted
subordinate loan shall not constitute a default under any such documents.

5. COUNTERPARTS.  This Addendum may be executed in any number of counterparts,
each of which when executed and delivered will be deemed to be an original and
all of which taken together, will be deemed to be one and the same instrument.

16




Loan No: 98076

MORTGAGE
(Continued)

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Addendum to be
effective as of May 3, 2006.

NORTHERN TECHNOLOGIES
HOLDING COMPANY, LLC,

 

NATIONAL CITY BANK, a national
banking association

a Minnesota limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph R. McMullin, Jr.

 

 

 

 

--------------------------------------------------------------------------------

By:

FIRST AMERICAN EXCHANGE
COMPANY, LLC, a Delaware
limited liability company

 

Name:

Joseph R. McMullin, Jr.

 

 

Its:

Assistant Vice President

Its:

Sole Member

 

 

 

 

 

 

 

 

By:

/s/ Steven P. Katkov

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Steven P. Katkov

 

 

 

 

Vice President

 

 

 


STATE OF OHIO

)

 

)ss.

COUNTY OF CUYAHOGA

)

          This instrument was acknowledged before me on May 2, 2006, by Joseph
R. McMullin, Jr., the Asst. Vice Pres. of National City Bank, a national banking
association, on behalf of the ______________.

 

/s/ Deborah L. Mottoss

 

--------------------------------------------------------------------------------

Notarial Stamp or Seal (or other title or rank)

Signature of Notary Public or other Official

 

Notary Public, State of Ohio

 

My Commission Expires April 21, 2009


STATE OF MINNESOTA

)

 

)ss.

COUNTY OF RAMSEY

)

          This instrument was acknowledged before me on May 3, 2006, by Steven
P. Katkov, the Vice President of First American Exchange Company, LLC, a
Delaware limited liability company, on behalf of the Company.

 

/s/ Jodean Ives Fritz

 

--------------------------------------------------------------------------------

Notarial Stamp or Seal (or other title or rank)

Signature of Notary Public or other Official

 

Notary Public, State of Minnesota

 

My Commission Expires January 31, 2009

17